Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of September 28, 2012 (this “First Amendment”), to the
Amended and Restated Credit Agreement, dated as of March 16, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Armored Autogroup Intermediate Inc., Armored Autogroup Inc. (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Majority Facility Lenders with respect to the
Revolving Facility have agreed to modify the Credit Agreement as set forth
herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.           Definitions.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

SECTION 2.           First Amendment.  The Credit Agreement is hereby amended as
follows:

 

(a)           Section 7.1(a) of the Credit Agreement is hereby amended by
amending and restating the grid set forth therein as follows:

 

Fiscal Quarter

 

Consolidated
Leverage Ratio

September 30, 2012

 

7.30:1.00

December 31, 2012

 

7.60:1.00

March 31, 2013

 

8.00:1.00

June 30, 2013

 

8.40:1.00

September 30, 2013

 

8.10:1.00

December 31, 2013

 

8.10:1.00

March 31, 2014

 

8.00:1.00

June 30, 2014

 

7.80:1.00

September 30, 2014

 

7.60:1.00

December 31, 2014

 

7.50:1.00

March 31, 2015

 

7.30:1.00

June 30, 2015

 

7.10:1.00

September 30, 2015

 

6.90:1.00

December 31, 2015

 

6.90:1.00

March 31, 2016

 

6.80:1.00

June 30, 2016

 

6.60:1.00

September 30, 2016

 

6.40:1.00

 

--------------------------------------------------------------------------------


 

(b)           Section 7.1(b) of the Credit Agreement is hereby amended by
amending and restating the grid set forth therein as follows:

 

Fiscal Quarter

 

Consolidated Interest
Coverage Ratio

September 30, 2012

 

1.70:1.00

December 31, 2012

 

1.70:1.00

March 31, 2013

 

1.60:1.00

June 30, 2013

 

1.50:1.00

September 30, 2013

 

1.60:1.00

December 31, 2013

 

1.60:1.00

March 31, 2014

 

1.60:1.00

June 30, 2014

 

1.60:1.00

September 30, 2014

 

1.65:1.00

December 31, 2014

 

1.70:1.00

March 31, 2015

 

1.70:1.00

June 30, 2015

 

1.75:1.00

September 30, 2015

 

1.80:1.00

December 31, 2015

 

1.80:1.00

March 31, 2016

 

1.85:1.00

June 30, 2016

 

1.90:1.00

September 30, 2016

 

1.90:1.00

 

SECTION 3.           Effectiveness.  This First Amendment shall become effective
as of the date (the “First Amendment Effective Date”) on which the following
conditions have been satisfied:

 

(a)           The Administrative Agent (or its counsel) shall have received duly
executed and completed counterparts hereof that, when taken together, bear the
signatures of Holdings, the Borrower and the Majority Facility Lenders with
respect to the Revolving Facility.

 

(b)           The Administrative Agent shall have received all fees required to
be paid on or before the First Amendment Effective Date.

 

(c)           To the extent invoiced, the Administrative Agent shall have
received payment or reimbursement of its reasonable out-of-pocket expenses in
connection with this First Amendment and any other out-of-pocket expenses of the
Administrative Agent required to be paid or reimbursed pursuant to the Credit
Agreement, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.

 

SECTION 4.           Amendment Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender which delivers to
the Administrative Agent an executed copy of this First Amendment on or prior to
the First Amendment Effective Date an amendment fee equal to 0.50% of such
Lender’s Revolving Commitment as of the date hereof.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.           Representations and Warranties.  Each of Holdings and the
Borrower represents and warrants to each of the Lenders party hereto and the
Administrative Agent that as of the First Amendment Effective Date:

 

5.1.          This First Amendment has been duly authorized, executed and
delivered by it and this First Amendment and the Credit Agreement, as amended
hereby, constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

5.2.          Each of the representations and warranties set forth in Section 4
of the Credit Agreement are true and correct in all material respects on and as
of the First Amendment Effective Date with the same effect as though made on and
as of the First Amendment Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).

 

SECTION 6.           Effect of First Amendment.

 

6.1.          Except as expressly set forth herein, this First Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and affect.  Nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

6.2.          On and after the First Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference to the Credit Agreement in any other
Loan Document shall be deemed a reference to the Credit Agreement as amended
hereby.  This First Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 7.           General.

 

7.1.          GOVERNING LAW.  THIS FIRST AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.2.          Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this First Amendment, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

7.3.          Counterparts.  This First Amendment may be executed by one or more
of the parties to this First Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this First
Amendment by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

7.4.          Headings.  The headings of this First Amendment are used for
convenience of reference only, are not part of this First Amendment and shall
not affect the construction of, or be taken into consideration in interpreting,
this First Amendment.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the day and year first above written.

 

 

ARMORED AUTOGROUP INTERMEDIATE INC.

 

 

 

By:

/s/ David Lundstedt

 

 

Name: David Lundstedt

 

 

Title: President; Chief Executive Officer

 

 

 

 

 

 

 

ARMORED AUTOGROUP INC.

 

 

 

 

By:

/s/ David Lundstedt

 

 

Name: David Lundstedt

 

 

Title: President; Chief Executive Officer

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Tony Wong

 

 

Name: Tony Wong

 

 

Title: Vice President

 

 

 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Kelvin Cheng

 

 

Name: Kelvin Cheng

 

 

Title:  Director

 

 

 

 

By:

/s/ Steven A. Eberhardt

 

 

Name: Steven A. Eberhardt

 

 

Title:  Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ John Flores

 

 

Name: John Flores

 

 

Title:  Duly Authorized Signatory

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------